LAVERY, J.,
dissenting. I agree with the majority that the defendant’s conviction on two counts of felony murder stand as set forth in the original opinion. State v. Amado, 42 Conn. App. 348, 680 A.2d 974 (1996). The felony murder convictions were not a subject of the Supreme Court’s remand, which was limited to a reconsideration of the defendant’s felony murder convictions serving as the predicate murder for a capital felony conviction in light of its decision in State v. Johnson, 241 Conn. 702, 699 A.2d 57 (1997). I respectfully dissent, however, from the majority opinion’s reversal of the judgment of conviction on the intentional murder counts and, accordingly, the capital felony count.
I
I disagree with the majority’s conclusion that it was reasonably possible that the jury was misled by the trial court’s instructions that referenced both the victims’ rights to defend their dwelling and the defendant’s right to engage in self-defense.1
I agree with the majority that the defendant’s claims on appeal are unpreserved. As to the defendant’s claim that the trial court’s interjection of the victims’ rights to defense of premises in the instruction on self-defense misled the jury, I disagree with the majority that the issue is reviewable under State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989). While the record is adequate for review, the claim is not truly of constitutional magnitude.
*626The majority, quoting State v. Pearsall, 44 Conn. App. 62, 67, 687 A.2d 1301, cert. denied, 240 Conn. 910, 689 A.2d 473 (1997), concludes that “ ‘[bjecause jury instructions that misstate the statutory defense of self-defense violate a defendant’s fourteenth amendment right to establish a defense . . . the defendant’s claim is reviewable under the precepts of [Golding].’ ” I agree with that statement of the law, but I disagree that that is the situation in this case. The claim raised by the defendant is that the trial court in its instruction on self-defense interjected an instruction on the victims’ right to defend their property. The claim is not that the trial court misstated the statutory defense of self-defense, but that the court added to it and, in so doing, somehow misled the jury. The victims’ right to defend their property is not an element of self-defense. Because the trial court instructed the jury on the elements of self-defense, I would conclude that this claim is not of constitutional magnitude alleging the violation of a fundamental right and, therefore, not reviewable under Golding.
Even if I were to assume that the claim satisfies the first two prongs of Golding and is reviewable, I would conclude that the claim fails under the third and fourth prongs of Golding.
“In examining a challenge to a trial court’s instructions to a jury, we will look at the charge as a whole rather than consider particular language in isolation. See State v. Palmer, 206 Conn. 40, 46, 536 A.2d 936 (1988). ‘It is well established that individual jury instructions are not to be judged in artificial isolation, but must be viewed in the context of the overall charge. Cupp v. Naughten, 414 U.S. 141, 146-47, 94 S. Ct. 396, 38 L. Ed. 2d 368 (1973); State v. Silano, 204 Conn. 769, 773, 529 A.2d 1283 (1987); State v. Dolphin, 195 Conn. 444, 451, 488 A.2d 812, cert. denied, 474 U.S. 833, 106 S. Ct. 103, 88 L. Ed. 2d 84 (1985).’ State v. Palmer, supra, 46. Thus, we consider the defendant’s assertions that *627the trial court’s instructions were improper in light of the entire charge.
“A jury charge must be considered from the standpoint of its effect on the jury in guiding it to a proper verdict. State v. Delgado, 13 Conn. App. 139, 145, 535 A.2d 371 (1987). The court’s instruction should give the jury a clear understanding of the issues presented, under the offenses charged and on the evidence presented. Id.; see also State v. Villafane, 45 Conn. App. 110, 115, 694 A.2d 802 [cert. denied, 241 Conn. 926, 697 A.2d 362] (1997).” State v. Cummings, 46 Conn. App. 661, 679, 701 A. 2d 663, cert. denied, 243 Conn. 940, 702 A.2d 645 (1997).
The defendant argues that “[t]he court’s instructions repeatedly misled the jury by removing its focus from the defendant and instead causing it to contrast the victims’ certain rights with rights the defendant may have had.”
In its instruction on self-defense, the trial court began by instructing the jury that self-defense is a valid legal defense. The trial court then instructed the jury that while this trial involves the defendant, it also involves the two victims. The trial court stated that the evidence showed that the victims had a right to be in the home and then instructed the jury on the use of physical force in defense of premises tracking General Statutes § 53a-20. At the conclusion of that instruction, the trial court was careful to clarify to the jury that the § 53a-20 instruction applied to the victims and not to the defendant and that it was not self-defense.2 The trial court then specifically stated that in this case, self-defense is the claim of the defendant and then proceeded to *628instruct the jury on self-defense tracking General Statutes § 53a-19.
The jury sent the trial court a note seeking clarification on parts of the charge on self-defense.3 In rein-structing the jury, the trial court again instructed on the victims’ right to defend the premises in response to the jury’s question. It should be noted that the defendant submitted his own request to charge on the substance of § 53a-20 in response to the jury’s question and, therefore, contributed to the charge that he now claims improper.4 The trial court continued in its reinstruction *629and charged the jury on self-defense according to § 53a-19.
The trial court’s charge correctly set forth the law regarding the use of force in defense of premises. The trial court was careful to tell the jury, both in its initial charge and in its reinstruction, that the principles involved in § 53a-20 apply to the victims, while self-defense concerned the defendant. I agree with the state that the trial court’s charge did not “enlarge or diminish the jury’s understanding of the defendant’s prerogative to use force,” nor, as the defendant claims, did it leave the jury with the impression that a trespasser has no right of self-defense.
I do not believe that the jury’s knowledge of the victims’ right to defend the premises in any way diminished their understanding of the defendant’s right to self-defense. As I have noted, the trial court was careful *630to specify that the instruction on the right to defend property applied to the victims and that the instruction on self-defense applied to the defendant and, more importantly, that the jury in this case was concerned with the defendant. Furthermore, the trial court delivered the instructions separate and apart from each other, not intermingled. The trial court’s instruction and reinstruction did not confuse the jury or have an adverse impact on the jury’s deliberations.
II
The defendant also claims that the trial court improperly instructed the jury on the defendant’s duty to retreat. Specifically, the defendant claims that the correct statutory language was “sandwiched between incorrect instructions,” and that the charge “failed to place what the defendant did perceive before the jury, and rather allowed it to reject the claim of self-defense based upon a finding that he could have perceived an ability to retreat, or even to avoid the incident entirely, with complete safety.”
In its initial charge to the jury, the trial court instructed the jury on self-defense according to § 53a-19, including a proper instruction on the duty to retreat, indicating that the defendant would not be justified in using deadly force if he knew he could avoid the necessity of using such force with complete safety. Later in the initial charge, the trial court repeated the duty to retreat instruction and failed to include the actual knowledge requirement. In its reinstruction, however, the trial court delivered a proper instruction on the duty to retreat.
The majority states that the trial court’s reinstruction on retreat failed to include the defendant’s actual knowledge, but then the court delivered a proper instruction on retreat. The majority claims that the following was an instruction on retreat: “The first obligation is to consider, ‘Is it possible to retreat?’ . . .” I *631disagree that the trial court was delivering an instruction on retreat because the remainder of the trial court’s sentence was, “and I will go through that for you again here this morning.”5 The trial court was merely telling the jury that it would deliver an instruction on the duty to retreat later in the course of its reinstruction. The trial court then did so, properly instructing the jury as required by § 53a~19 (b).
The majority relies on State v. Ash, 231 Conn. 484, 651 A.2d 247 (1994), in concluding that it was reasonably possible that the juiy in this case was misled by the trial court’s instructions on the duty to retreat. Ash is distinguishable from this case. In Ash, the trial court first stated the statutory language on the duty to retreat correctly. The trial court then made improper references to an objective standard and “by further instructing the jury to consider what avenues of retreat the defendant ‘could perceive’ . . . rather than directing them to consider what the defendant did perceive, the trial court, at best, further muddied the jury’s understanding of the proper subjective standard and, at worst, suggested to the jury that it could reject the defendant’s claim of self-defense if it found he could have perceived, but did not actually know, that he could have avoided using deadly physical force in complete safety by retreating.” (Emphasis in original.) Id., 496. There was no reinstruction given in Ash.
In this case, the trial court delivered a reinstruction to the jury that included a proper charge on the duty *632to retreat and did not include, although the majority claims otherwise, an improper charge. Thus, any confusion that may have existed after the initial charge was clarified by the trial court’s proper charge in its reins-truction.
Considering the jury charge from the standpoint of its effect on the jury in guiding it to a proper verdict, I cannot conclude that it was reasonably possible that the jury was misled or that an injustice resulted due to the charge. The trial court’s instruction gave the jury a proper understanding of the defendant’s self-defense claim under the circumstances of this case on the evidence presented.
I would affirm the judgment of the trial court.

 I agree with the majority that the trial court properly instructed the jury on 1he definitions of reasonable force and initial aggressor.


 The trial court instructed: “Now, that applies to them (the victims). All right? That’s not self-defense. Self-defense in this case is the self-defense claim that applies to the defendant.”


 The note read as follows: “Judge, we would like further clarification regarding the elements of self-defense. Specifically, we are looking for clarification of, one, rights available to lawful residents of the house and, two, when would the right to self-defense apply to uninvited individuals who came on to the Williams Street property and, three, what would cause the residents of the house to believe that the defendant is an aggressor? Must they have weapons or is mere presence sufficient?”


 The defendant submitted the following request to charge in response to the jury’s question concerning the defense of premises: “Yesterday, I provided you with various instructions regarding the use of force in defense of premises and self-defense. At this point I would like to instruct you further.
“A person in possession or control of premises, or a person who is licensed or privileged to be in or upon such premises, is justified in using reasonable physical force upon another person when and to the extent that he reasonably believes it is necessary to prevent or terminate the commission or attempted commission of a criminal trespass by such other person in or upon such premises; but he may use deadly physical force under such circumstances only (1) in defense of a person as prescribed in § 53a-19, or (2) when he reasonably believes it is necessary to prevent an attempt by the trespasser to commit arson or any crime of violence, or (3) to the extent that he reasonably believes it necessary to prevent or terminate an unlawful entry by force into his dwelling as defined in [General Statutes] § 53a-100 . . . and for the sole purpose of such prevention or termination.
“You will note that the entire statute regarding the use of force in defense of premises is not applicable unless the person in possession or control or a person who is licensed or privileged to be on the premises reasonably believes it is necessary to prevent or terminate the commission of a criminal trespass by such other person in or upon such premises.
“It is important that I define for you the term criminal trespass. A person is guilty of criminal trespass when knowing that he is not licensed or privileged to do so enters or remains in a building.
“There is evidence in this case that the building identified as 505 Williams *629Street contains more than one apartment and the front door to at least one other apartment is located on the front porch. The porch area of 505 Williams Street is what can be referred to as a common area.
“Mere presence in or on the porch, a common area at 505 Williams Street, is not a criminal trespass. You will therefore have to consider whether the defendant’s presence on the porch represented an attempt to unlawfully enter or remain in the [victim’s] apartment.
“You have requested the court to respond to a question regarding whether mere presence at [the victim’s] apartment made the defendant an aggressor.
“Mere presence at 505 Williams Street would not mean that [the defendant] was the initial aggressor.
“It is not necessary that the defendant be without fault or blame in this incident for him to rely upon the defense of self-defense. The fact that a person initiated the discussion does not by itself make him the aggressor. Acts that merely create the opportunity for conflict do not make a party an aggressor. Before one can be said to have invoked an attack or conflict within the rule that precludes the provoked act or conflict as self-defense, he must willingly and knowingly do some act after meeting his antagonist reasonably calculated to lead to a fracas or deadly conflict. State v. Timmons, 7 Conn. App. 457, 469-70, 509 A.2d 64 (1986) [appeal dismissed, 204 Conn. 120, 526 A.2d 1340 (1987)].
“Your other questions are directed to the court’s instructions on the defense of self-defense. I will now reread my charge on self-defense.”
“Defendant requests the court to reread charge.”


 The trial court instructed: “Now, the other matter that you must understand is that the occupant of the home has no obligation to retreat. When you are in your home and if you reasonably feel there's an attempt by someone to commit a trespass and you are concerned about the use of deadly physical force, you need not retreat. That is distinguished from the requirement when utilizing the defense of self-defense outside the presence of a home or workplace. The first obligation is to consider, ‘Is it possible to retreat?’ and I will go through that for you again here this morning. I believe that should answer your first question.”